MEMO ENDORSED
        Case 1:17-cr-00570-ALC Document 41 Filed 05/18/20 Page 1 of 2
                           STEVEN L. BROUNSTEIN PLLC
                                           Attorney at Law

                                           32 Court Street
                                      Brooklyn, New York 11201
                                              Suite 408                               5/18/20



                                          (718) 875-5700
                                        FAX (718) 625-6637
                                       sbattylaw@gmail.com


  Via ECF

                                            May 13, 2020

  Hon. Andrew Carter
  United States District Judge
  Southern District of New York
  Thurgood Marshall
  United States Courthouse
  40 Foley Square
  New York, NY 10007

                                     United States v. Michael Arnstein
                                     17-Cr-00570(ALC)

  Dear Judge Carter:

           I represented Mr. Arnstein in the above referenced indictment. On September 15,
  2017 Mr. Arnstein pled guilt pursuant to an information charging him with Conspiracy to
  Forge a Judge’s signature pursuant to 18 USC 505 and I8 USC 371., Mr. Arnstein was
  initially charged on April 17th 2017 and was released on his own recognizance with the
  proviso that he surrender his passport which he compiled with. He was sentenced by the
  Court of October 19th , 2018 to nine (9) months of incarceration, five (5) months of home
  detention a fine of $20,000, three (3) years of supervised release, and 200 hours of
  community service. Mr. Arnstein has paid the fine, completed by both his period of
  incarceration and home detention and is currently being supervised by the Department of
  Probation.

          His passport is still in possession of Pre-Trial Services. Upon completion of the five
  (5) month period of home detention Mr. Arnstein contacted Jonathan Letteri, the Pre-Trial
  Services officer who he reported to during the pendency of the matter to request return of
  his passport. Mr. Letteri indicated that the had no objection to the returning of his passport
  but he would need the Court to direct its return. Mr. Arnstein’s business requires him to
  travel to both trade shows and his manufacturing facility. Mr. Arnstein needs to be in
  possession of his passport when he makes plans to travel, and when he travels.
  Additionally Mr. Arnstein is concerned that his passport may be at or near its expiration
  date, which would require its renewal which could tale a considerable period of time.

         Mr. Arnstein is aware that any travel would have to be approved by the Probation
Department
         Caseand that he will be required
               1:17-cr-00570-ALC          to submit
                                     Document   41 his travel
                                                    Filed     itineraryPage
                                                          05/18/20      to Probation.
                                                                             2 of 2
Accordingly I am requesting that the Court permit Pre-Trial services to return Mr. Arnstein’s
passport to him.


      I thank the Court for considering this request.


                                                Respectfully submitted;

                                                        /s/

                                                STEVEN L. BROUNSTEIN


                 The application is granted.
                 So Ordered.


                                    5/18/20
